Citation Nr: 1137242	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disorder of the arms and hands, to include consideration as secondary to service-connected bilateral shoulder disability.

2.  Entitlement to service connection for a cervical spine disability, to include consideration as secondary to service-connected bilateral shoulder disability and lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959 and from May 1967 to April 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  

In November 2007, the Veteran presented testimony at a hearing conducted at the Phoenix RO before a Decision Review Officer (DRO).  In June 2009, the Veteran presented testimony at a personal hearing conducted at the Phoenix RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these personal hearings are in the Veteran's claims folder.

In April 2010, the Board remanded to ask the Veteran to identify any additional treatment records and to obtain VA examinations.  Private treatment records were identified and received in May and July 2010.  Further, the Veteran underwent a VA examination in November 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The issue of entitlement to service connection for a cervical spine disability, to include consideration as secondary to service-connected bilateral shoulder disability and lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral carpal tunnel syndrome has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for a disorder of the arms and hands on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Disability of the arms and hands

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral carpal tunnel syndrome.  

The Veteran contends that he began developing problems with his arms and hands in the 1970s.  The Veteran clarified during his November 2007 hearing that his claim for "arms" refers to his hands and wrists, not his left elbow.  In particular, he asserts that he has carpal tunnel syndrome as the result of using a typewriter during service as a personnel man.  

The service treatment records reflected that in June 1975, he had a left wrist ganglion excision.  That same month, he had a contusion of the right hand with an x-ray within normal limits.  In March 1981, the Veteran had arthralgias of the hands.  The hand x-ray series was normal.  During his August 1982 examination, the Veteran complained of pains in his arms.  Thus, there is evidence that the Veteran had hand and arm complaints during service.  

During his October 1983 VA examination, the Veteran reported that his wrists were stiff and painful intermittently since 1975.  He developed stiffness in his DIP joints in both hands a year or two earlier.  An x-ray of the hands and wrists was normal.  The diagnosis was beginning of mild osteoarthritis in the DIP joints of both hands and arthralgia of the wrists of uncertain etiology.  In sum, there is evidence that the Veteran continued to complain of pain and stiffness in his wrists shortly after his separation from service.

There are four opinions of record pertaining to the Veteran's claim.  A November 2007 private treatment record from K.N. contained a diagnosis of bilateral carpal tunnel syndrome.  Dr. N.R.A. noted that the carpal syndrome diagnosis is consistent with the history of the Veteran's job description as a personnel chief for the United States Navy.  Although this opinion is favorable to the Veteran, the Board observes that Dr. N.R.A. provided no rationale for his conclusion.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

In November 2008, the Veteran underwent a VA examination.  The Veteran reported that the onset of his carpal tunnel syndrome was in 1985.  The examiner diagnosed bilateral carpal tunnel syndrome.  The examiner opined that the carpal tunnel syndrome was not caused by or related to his work in service as a personnel worker typing on a manual typewriter for 26 years.  The examiner reasoned that not only did his initial symptoms not start until 1985 two years after his separation, but there is no clear evidence of a link between these two things, the typing and the carpal tunnel syndrome, and if there were it certainly would have started many years previously and not in 1985.  

The Board observes that the factual premise this opinion is based on is not accurate.  As indicated above, the Veteran had pain and stiffness in his wrists as early as 1975, when he was still in service.  However, the examiner based his opinion on the Veteran's symptoms not starting until 1985, two years after his separation from service.  Therefore, part of the examiner's rationale for not finding a link between the in-service typing and bilateral carpal syndrome does not take into consideration probative evidence that the Veteran had wrist pain and stiffness beginning in service.

A May 2010 private treatment record from Dr. R.L.L. stated that he had been very frank with the Veteran stating that he was not sure the Veteran's military work on the typewriter caused his carpal tunnel syndrome but that it was possible.  Dr. R.L.L. informed the Veteran that he was not an independent medical evaluator or well versed in the legal aspects of this type of medicine.  Dr. R.L.L. did not provide a rationale for his opinion.

Pursuant to the remand, the Veteran had another VA examination in November 2010.  The examiner opined that it was less likely as not that the carpal tunnel syndrome was caused by or a result of an injury, disease, or event in service, to include his duties as a personnel clerk and typist during his years in service.  The examiner noted that the Veteran's risk factors for carpal tunnel syndrome included obesity, genetic predisposition, and workplace factors.  There is controversy regarding the role of workplace factors in the development of carpal tunnel syndrome.  Conditions that have been proposed to cause or aggravate carpal tunnel syndrome include sustained wrist or palm pressure, prolonged wrist extension and flexion, repetitive hand and wrist use, work with vibrating tools, and use of hands in cold temperatures.  However, there is no definitive evidence that these factors play a role in the development of carpal tunnel syndrome, although it is commonly believed that computer use and/or clerical duties increase the risk of developing carpal tunnel syndrome, this association is not supported by most studies.

The Board is concerned with the examiner's comment that there is no definitive evidence that factors such as sustained wrist or palm pressure, prolonged wrist extension and flexion, repetitive hand and wrist use, which the Veteran had working as typist, are linked to carpal tunnel syndrome.  The standard is whether it is at least as likely as not that the Veteran's carpal tunnel syndrome is related to his in-service work as a personnel man.  However, definitive is defined as "precisely outlining or defining:  explicit; determining finally:  decisive; complete and authoritative.  See Webster's II New College Dictionary p. 296 (1995).  It appears that by noting there is no definitive evidence indicating that there is a relationship between the listed workplace factors and carpal tunnel syndrome, the examiner was applying a higher standard than "at least as likely as not."  Therefore, the Board affords this opinion decreased probative value.

In conclusion, there are two favorable and two unfavorable opinions of record.  However, the two negative opinions have not been afforded much probative value.  Similarly, the Board is not entirely persuaded by the two positive opinions as they are not supported by a rationale.  However, the Board concludes that there is an approximate balance of positive and negative evidence and will resolve reasonable doubt in favor of the Veteran.  The Board concludes that there is competent and credible evidence indicating that the Veteran has had wrist pain since his service.  Further, there is evidence that his current diagnosis of carpal tunnel syndrome is related to his in-service use of a manual typewriter for 26 years.  Therefore, remand is not necessary here to obtain another medical opinion as the available evidence is sufficient.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  As such, service connection for bilateral carpal tunnel syndrome is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.


REMAND

Cervical spine

During the November 2010 VA examination, the examiner considered whether the Veteran's cervical spine disability was either directly related to his service or to his service-connected shoulder disability.  However, it appears that the evidence of record also raises another theory of entitlement, i.e. whether the cervical spine disability is related to the service-connected lumbar spine disability.  In this regard, in a June 2007 statement, the Veteran's wife reported that she believed the Veteran's cervical spine disability was related to his lumbar spine disability.  

The Board concludes that a remand is necessary for consideration of whether the Veteran's cervical spine disability is related to his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  After the above development has been undertaken, please schedule the Veteran for a VA examination to evaluate his claim for a cervical spine disability as secondary to service-connected lumbar spine disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, previous VA examination reports, the examiner should opine as to the relationship, if any, between the Veteran's service-connected lumbar spine and his cervical spine.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether the cervical spine was either (a) proximately caused by or (b) proximately aggravated by his service-connected lumbar spine.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


